DETAILED ACTION
Claims 1 – 12 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-6, 8-9 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hingst et al. (US 20210364362; hereinafter Hingst).

Regarding claim 1, Hingst teaches a device for monitoring the operating temperature of at least one set of bearings (abstract; see fig. 1 showing a typical wheel assembly 10; [0054]; see also 5c showing temperature data from one of the sets of wheel hubs being monitored; [0052]) in a plurality of sets of bearings ([0051]; see fig. 5b showing the temperature outputs from monitoring a plurality of bearing sets/wheel hubs), 
wherein the at least one set of bearings is arranged between a shaft and a carrier (see fig. 1; see abstract teaching regarding the spindle and hub taught in the abstract and throughout the document; cf. instant publication [0081] defining a wheel hub as a carrier), 
the carrier having at least one temperature sensor (64; [0062] teaching that the “temperature sensor 64” is “preferably at a location on this cap proximal to the region of the cap near the outer bearings 40”) adapted and configured to sense the temperature of the at least one set of bearings ([0062]; see also claim 1) and generate a signal representative of an operating temperature of the at least one set of bearings ([0019]; abstract; [0010]; see figs. 5b/c showing output of this generated signal; see also [0095] and [0067]), 
the at least one temperature sensor being operatively electrically connected to at least one controller (at least 66 - [0064]; the monitoring device having at least the processor(s) and memory; see also 80; fig. 3c and 100; figs. 5a-d; [0077]; see also [0018-22]; see also fig. 2d; where all of 66/80/100 are portions of the controller or in complete control in various configurations – see all throughout the summary and description teaching various modes of arranging the controller portions data flows), 
the controller being adapted and configured to process the signal from the temperature sensor (see at least [0024-25] and [0036] teaching regarding processing of the temperature sensor(s) data/signal; see also [0064]), including determining the operating temperature of the respective at least one set of bearings (abstract; [0010]; see also figs. 5b and 5c showing displays of this determined information to an end user) and whether the operating temperature of the respective at least one set of bearings exceeds at least one threshold temperature ([0087]; see also [0017]), 
the controller storing in a memory of the controller a unique identifier associated with the at least one bearing set ([0021-24] teaches transmitting of stored unique identification information; [0060] teaches that the “each temperature reporting monitoring cap 60 has a unique Identification Number (GUID) for identifying the information of the hub”; [0075] teaches encoding the detected data with “a unique Global Identifier”; see also [0084] and [0093-96] regarding use of the unique ID(s)).
Further, while the citations above are to the specific portions of the prior art that Examiner felt were most pertinent the entire disclosure of the Hingst et al. (US 20210364362) publication is cited broadly for all it teaches (see MPEP 2123 stating that references “are part of the literature of the art, relevant for all they contain.”) 

Regarding claim 2, Hingst teaches that the at least one temperature sensor is arranged in a recess of the carrier (see fig. 2e in view of fig. 1 showing such arrangement).

Regarding claim 4, Hingst teaches that the at least one temperature sensor is operatively electrically connected to said controller by means of at least one transmitting element (at least antenna 68; [0064]; see also [0070] and [0095]).

Regarding claim 5, Hingst teaches that the device has at least one electrical parameter that varies depending on the sensed operating temperature of the respective at least one set of bearings, the at least one varying electrical parameter being adapted and configured to provide a varying input voltage into the at least one controller ([0062] teaches that the temperature sensor may be “a Texas Instruments LMT84”; Please note that a Texas Instruments LMT84 is a temperature sensor which outputs a voltage that varies with temperature -- analog output of voltage to temperature).

Regarding claim 6, Hingst teaches that the at least one temperature sensor is positioned adjacent to the set of bearings (see at least [0062]).

Regarding claim 8, Hingst teaches at least one of a printed circuit board (PCB), a rectifier, a transceiver circuit, an antenna, a radio-frequency module (RF-module) (see at least [0064] and [0012]).

Regarding claim 9, Hingst teaches at least one of an energy harvesting system, an energy storing device, an energy storing device charger (see at least 70 – batteries; [0064]).

 Regarding claim 12, Hingst teaches that each set of bearings in the plurality of the sets of bearings is assigned a unique identifier (see at least [0060] teaching that a unique ID number is assigned to each hub/bearing set to be monitored).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hingst et al. (US 20210364362; hereinafter Hingst).

Regarding claim 3, Hingst lacks direct and specific teaching that the at least one temperature sensor has at least one cavity facing towards the respective set of bearings, with the cavity being filled with a thermally conductive and/or adhesive compound.
However, Hingst does disclose that “the sensor may also have thermal paste or thermal pad at the top, for enhancing the conduction of heat from bearings” ([0062]).
Applicant has not disclosed that the thermally conductive compound provides an advantage, is used for a particular purpose, or solves a stated problem other than the well-known and unsurprising function of allowing the structure to “optimize a transfer of heat resulting from the operating temperature of the set of bearings, surrounding the shaft, to the temperature sensor” (instant publication at [0171] – see also [0168-171]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the thermal paste for enhancing heat conduction from the bearings to the sensor of Hingst with any specific structure for this same purpose such as the cavity as here.  This is because one of ordinary skill in the art would have expected providing a cavity to hold the thermal paste/compound to be one of several straightforward ways of keeping the thermally conductive paste/compound in place because conducting heat from the bearings to be measured to the sensor is the desired design goal (see [0062] of Hingst). 

Regarding claim 7, Hingst lacks direct and specific teaching that a time interval between individual measurements performed by the at least one temperature sensor is varied based upon on the sensed operating temperature of the set of bearings.
However, Hingst does disclose using an accelerometer (71) to detect motion of the hub/bearings ([0063-64]) and increasing the measurement cycle from off to on based on this detected movement ([0095]) such that battery life may be maintained ([0095]) and that measurement time frames other than the suggested 2 minutes are contemplated ([0095]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify increase in frequency of temperature measurements based on the sensor readings of Hingst with any time frame for intervals such as increase the time intervals based on a sensed temperature as here.  This is because one of ordinary skill in the art would have expected increasing frequency of temperature measurements as the hub/bearings increase in temperature as measured by the sensor(s) to be one of several straightforward ways of keeping the end user informed about possibly dangerous overheating situations (see [0087] of Hingst). 

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hingst et al. (US 20210364362; hereinafter Hingst) as applied to claim 1 above and in view of Soma' et al. (US 20140000373; hereinafter Soma).

Regarding claim 10, Hingst lacks teaching that the device is powered by an electrical harvesting system.
However, Soma teaches a temperature sensor (4) measuring the temperature of a bearing ([0018]) having an electrical energy harvester ([0014]; abstract; [0016-17]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device for measuring bearing temperature having a battery of Hingst with the specific knowledge of using the electrical energy harvester for charging a battery of a temperature sensor for a bearing of Soma. This is because such harvesting allows for keeping the battery charged and extends the measurement window for the temperature sensor beyond the power limits of a battery. This is important in order to provide a longer lasting temperature measurement window for the device.

Regarding claim 11, Hingst lacks teaching that the electrical harvesting system comprises a magnet adapted and configured to move in a center of a coil in a direction of corresponding to gravity and in a direction opposite to the direction of gravity, wherein the magnet is supported by a spring.
However, Soma teaches a temperature sensor (4) measuring the temperature of a bearing ([0018]) having an electrical energy harvester ([0014]; abstract; [0016-17]) which has a magnet in a coil ([0016] “the mass comprises a permanent magnet. The magnetic field of the mass is concatenated with a plurality of turns, which convey an electric current if the mass is moving”) and a spring ([0016] “the energy converter 5 comprises a mass-spring system”).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the device for measuring bearing temperature having a battery of Hingst with the specific knowledge of using the electrical energy harvester having a magnet, coil and spring for charging a battery of a temperature sensor for a bearing of Soma. This is because such harvesting allows for keeping the battery charged and extends the measurement window for the temperature sensor beyond the power limits of a battery. This is important in order to provide a longer lasting temperature measurement window for the device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855